People v Ernst (2019 NY Slip Op 08084)





People v Ernst


2019 NY Slip Op 08084


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


1074 KA 18-00870

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vCHARLES ERNST, DEFENDANT-APPELLANT. 


MICHAEL J. STACHOWSKI, P.C., BUFFALO (MICHAEL J. STACHOWSKI OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (DANIEL J. PUNCH OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Erie County Court (Michael F. Pietruszka, J.), rendered August 3, 2017. The judgment convicted defendant, upon his plea of guilty, of criminal sexual act in the first degree (two counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of two counts of criminal sexual act in the first degree (Penal Law § 130.50 [4]). We agree with defendant that his waiver of the right to appeal does not encompass his challenge to the severity of his sentence (see People v Fraisar, 151 AD3d 1757, 1757 [4th Dept 2017], lv denied 29 NY3d 1127 [2017]). Nevertheless, we conclude that the sentence is not unduly harsh or severe.
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court